Citation Nr: 1600641	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  09-04 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the residuals of a head injury.


WITNESSES AT HEARING ON APPEAL

Appellant and witness


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran had active military service from June 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals  (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California. 

In March 2012, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  

This matter was before the Board in February 2013 when the Board denied the Veteran's claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (hereinafter Court).  In an April 2014 memorandum decision, the Court vacated the Board's February 2013 decision and remanded it for further development.  In October 2014 and June 2015, the Board remanded the claim for additional development.


FINDING OF FACT

The Veteran has not had disabling residuals of a head injury at any time since filing his claim for compensation.


CONCLUSION OF LAW

Residuals of a head injury were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was notified in a letter dated in May 2007 of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records and also secured an examination in furtherance of his claim.  Pertinent VA examinations were obtained in May 2012, December 2014, March 2015, and October 2015.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained, as a whole, are sufficient, as the examiners, aside from in March 2015, conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  There has also been substantial compliance with the previous Board remands, as the identified VA treatment records have been associated with the file, and sufficient VA examinations and opinions have been obtained.  Moreover, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.



II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he has residuals of a head injury that are related to his military service.  Specifically, he contends symptoms such as headaches, dizziness, agitation, impulsivity, disinhibition, lack of motivation, emotional lability, sleep disturbances and decreased intellectual function are all residuals from an in-service head injury. 
The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the Veteran has current disabling residuals of a head injury.  In this case, probative and persuasive medical evidence has not been presented to show that the Veteran has a current disability that is the result of a documented in-service head injury in August 1952.  In that regard, the Board places low probative weight on the March 2015 VA examination finding that because the Veteran reported mental health symptoms, including psychiatric hospitalization, following the in-service head injury, his current anxiety, insomnia, irritability, stress, depression, fatigue, amnesia, and changes of emotion were related to the 1952 head injury.  Significantly, such is based solely upon the Veteran's subjective reported history, and the record contradicts these assertions, lessening their credibility.  

In that regard, the service treatment records, while showing psychiatric symptoms and symptoms such as anxiety and dizziness in service, do not demonstrate a relationship between those symptoms and the head injury.  Rather, the Veteran began to experience such symptoms in the summer of 1953, more than a year following the August 1952 head injury.  At the time of the 1952 head injury, the Veteran was struck in the head by unknown persons and suffered a traumatic hematoma of the occipital region.  Thereafter, in December 1953, more than one year later, the Veteran reported symptoms of dizziness, fatigue, and general malaise for about five months.  He was diagnosed with hypertension.  He reported otherwise good health.  He had had headaches when he was a child, but had been symptom free until prior to admission.  He disliked his duty station.  The Veteran was noted to have a chronic anxiety state that had existed prior to service and was not aggravated by service.  The remainder of the service records document ongoing symptoms of a psychogenic cardiovascular reaction, to include symptoms related to raised blood pressure and anxiety related to his service.  The records are negative for any report or finding of symptoms stemming from, or beginning following, the 1952 head injury.  Moreover, in connection with an earlier claim for service connection, a VA neuropsychiatric examination in March 1967 revealed that there was no evidence of neuropsychiatric abnormalities.  In fact, on examination, the Veteran did not report any head injury or residual, but instead relayed that while in service he was hospitalized for dizziness and weakness, as well as for hypertension.  He reported that he received psychiatric treatment for not getting along with his superiors as he felt he was working too much on tasks he did not like.  On examination, he showed no anxiety, tension, or irritability.  It was noted that in service he did not like disciplinary actions and reacted in a certain way that magnified his somatic symptoms.  Presently, he had an excellent adjustment.  The Board also notes that a VA treatment record dated in April 2007 reflects that the Veteran denied having headaches, lightheadedness, dizziness or blurry vision.   

The above-cited evidence does not support the Veteran's contentions on March 2015 VA examination that his symptoms of anxiety, insomnia, irritability, stress, depression, fatigue, amnesia, and changes of emotion began as a result of or following the 1952 head injury.  Instead, the evidence reflects that the Veteran suffered from a cardiovascular disorder and psychiatric symptoms which are not related to the head injury.  Following service, there was no evidence, as demonstrated in 1967 and the post-service VA treatment records, of a continuity of symptoms stemming from the 1952 head injury.  Therefore, as the evidence of record is inconsistent with the Veteran's statements, the Board places little probative weight on the March 2015 VA opinion supportive of his claim because that opinion was based upon the Veteran's inconsistent, and less than credible, lay statements.

In any case, the March 2015 opinion does not comport with the other three VA opinions on the matter, all of which found against the Veteran's claim that he suffers from any current residuals of a head injury.  The other traumatic brain injury (TBI) VA opinions, obtained in May 2012, March 2015 (concurrently with the above-mentioned March 2015 psychiatric examination), and October 2015, were in agreement that the Veteran did not suffer from any diagnosable residual of the documented head injury occurring more than 60 years earlier.  Such opinions were based upon thorough examination and review of the record, to include the service treatment records.  The May 2012 VA examiner explained that most people with symptoms of a mild TBI or concussions had complete recovery within three to four weeks following the injury and about 70 percent of patients had a complete recovery within six months.  While the Veteran suffered from moderate to severe hypertension in service, with symptoms of headache, dizziness, nausea, and vomiting, there was no indication in the records of neurologic deficits to suggest that he suffered from residuals related to the 1952 head injury.  Additionally, the VA records beginning in 2009 did not show any of the Veteran's contended symptoms, such as headaches, dizziness, nausea, or vomiting, or any other contended residual to relate to his head injury.  The March 2015 VA examiner agreed, concluding that the service treatment records did not document sequelae or post concussive symptoms.  In October 2015, a VA examiner also concluded that based upon current testing, there was no indication of residuals of a head injury.  Examination did not result in a finding of residuals related to the 1952 head injury, over 60 years previously.  Accordingly, based upon the competent, credible, and probative medical evidence of record, and in light of the three well-reasoned and analyzed medical opinions of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that he suffers from the residuals of a head injury.

Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability"); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285  (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The United States Court of Appeals for Veterans Claims (Court) held that symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)

The Board has considered McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) which held that the requirement that there be evidence of a current disability in a service connection claim is satisfied by evidence showing that the Veteran had such a disability at the time he filed claim for compensation, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Board's adjudication of the claim.  The Board again notes, however, that no other evidence of record reflects the presence of a diagnosed disability during that time frame.

The Board notes that the Veteran believes that his in-service head injury, and diagnosis of a hematoma, caused his current multiple symptoms to include headaches, dizziness, agitation, impulsivity, disinhibition, lack of motivation, emotional lability, sleep disturbances and decreased intellectual function.  However, the Veteran is not a medical professional and is thus not competent to draw such medical conclusions.  The claimed disability at issue is diagnosed using specific medical criteria and protocol, and thus falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  The competent medical evidence in this case, by way of 2012, and two 2015, VA examinations, weighs against the Veteran's lay statements.  Significantly, there is no probative medical evidence to support the Veteran's claim.  Accordingly, as the preponderance of the evidence is against the claim for service connection for the residuals of a head injury, the claim must be denied.

Accordingly, service connection must be denied because there is no competent evidence of a diagnosis of a disability due to a head injury.  See 38 U.S.C.A. § 1110; Brammer at 225; Degmetich, 104 F.3d 1328; Wamhoff at 521.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for residuals of a head injury.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for residuals of a head injury is denied.  See 38 U.S.C.A §5107.


ORDER

Service connection for the residuals of a head injury is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


